DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
	Applicant amended claim 3 to specify that the sucrose synthase is added “before incubating the reaction mixture for a sufficient time to produce rebaudioside I”, as well as claim 12 to obviate an objection. Moreover, Applicant has added claim 19. 

Election/Restrictions
Claims 17-18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. With the addition of claim 19 which depends on claim 1, claims 1-16 and 19 have been examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/17/2021 is in compliance with the provisions of 37 C.F.R. 1.97. The reference cited therein has been fully considered.


Claim Objections
RE: Objection to claim 12
	The minor informality in claim 12 has been corrected, thus obviating the objection.

New objections
Claim 2 is objected to because of the following informality: the genus “stevia” is not properly recited. It should be replaced with “Stevia”.   
Claim 5 is objected to due to the Latin term “in vitro” not being italicized. Appropriate correction is required.
Claim 6 is objected to due to the presence of two periods. MPEP § 608.01(m) states “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.” The first period appearing after “The method of claim 1” should be replaced with a comma.
Claim 8 is objected to because a hyphen is missing between the words “glycoside producing”.
Claim 10 is objected because of the following informality: the species name “E. coli” is not italicized.
Claim 14 is objected to since there should be no space between the symbol for degree and symbol for Celsius in “35[Symbol font/0xB0] C” and “45 [Symbol font/0xB0] C”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 19 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claim 9 requires “adding a sucrose synthase to the reaction mixture during incubating the reaction mixture for a sufficient time to produce rebaudioside I”. However, there is no support for this limitation as the Specification does not disclose that the sucrose synthase addition takes place during the incubation step. Paragraphs [0011] and [0013]-[0014] merely describe adding a sucrose synthase to the reaction mixture, i.e., without specifying when it occurs relative to the step of incubating the reaction mixture. 
Hence, claim 19 is considered new matter.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

RE: Rejection of claims 3-4 under 35 U.S.C. 112(b)
	Without conceding the rejection of record, Applicant has amended claim 3 to require adding the sucrose synthase to the reaction mixture before incubating it for a sufficient time to produce rebaudioside I. 
	Applicant’s amendment is sufficient to overcome the rejection, which has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

RE: Rejection of claims 1-16 under 35 U.S.C. 103
	Traversal of rejections is based on the secondary reference’s UDP-glycosyltransferase enzyme being different from the instant application’s “UDP-glycosyltransferase enzyme comprising the amino acid sequence of having an amino acid sequence of SEQ ID NO: 1”. In particular, Applicant argues that that Mao et al.’s SEQ ID NO: 1 is the amino acid sequence of the wild-type UGT76G1 enzyme, whereas the SEQ ID NO: 1 recited in the clams is a mutant UGT76G1 that harbors an alanine reside at position 200 instead of leucine. 
	Applicant’s traversal has been fully considered and is found persuasive. Upon review of Mao et al., it is conceded that the disclosed SEQ ID NO: 1 is not the same as SEQ ID: NO: 1 of Applicant’s UDP-glycosyltransferase enzyme. Mao et al. therefore does not cure the deficiency of Prakash et al..
	Accordingly, the rejections of record have been withdrawn. New grounds of rejections are set forth below to properly address the claims.




New grounds of rejection
Claims 1-3, 5-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (Pub. No. US 2017/0275666 A1) in view of Philippe et al. (Pub No. US 2017/0332673 A1).
Prakash et al. discloses methods of preparing rebaudioside I with the aid of biocatalysts for converting rebaudioside A to rebaudioside I (Abstract). The method comprises contacting a starting composition comprising rebaudioside A with a biocatalyst capable of converting rebaudioside A to rebaudioside I (par. [0006]), wherein the starting composition can be rebaudioside A in pure form, a steviol glycoside mixture, or Stevia extract (par. [0011], [0029]-[0033]). The method can further comprise separating the rebaudioside I from the medium, as well as purifying the separated rebaudioside I such as through crystallization, membrane separation, centrifugation, extraction, chromatographic separation or a combination thereof. In one embodiment, the separated rebaudioside I is purified to a purity of >99% by weight (par. [0013], [0070]-[0072]).
The biocatalyst can be provided in the form of a whole cell suspension, a crude lysate, purified, or a combination thereof (par. 0044]). It can also be provided in the form of one or more cells (the biocatalyst can be located on the cell surface and/or inside of the cell) or a microorganism (i.e., a microorganism like E. coli and Saccharomyces that possesses the biocatalyst for converting rebaudioside A to rebaudioside I) (par. [0046]). In one embodiment, the biocatalysts is a UDP-glycosyltransferase (UGTs). Example UGTs include UGT76G1 or a variant thereof, wherein the variant contains at least about 75% amino acid sequence. In a particular embodiment, the UGT76G1 variant contains 
Optionally, the disclosed method additionally comprises recycling UDP to provide UDP-glucose and therefore requires use of a recycling catalyst capable of UDP-glucose overproduction and a recycling substrate. In one embodiment, the UDP-glucose recycling catalyst is sucrose synthase and the recycling substrate is sucrose (par. [0062]-[0063]).
One particular embodiment of the method comprises: (a) contacting a starting composition comprising rebaudioside A with UGT76G1, or a variant thereof having about 75% or greater amino acid sequence identity, and UDP-glucose to form a composition comprising rebaudioside I; (b) separating rebaudioside I to yield a separated rebaudioside I composition; (c) purifying the separated rebaudioside I composition to generate a highly purified rebaudioside I composition; and (d) optionally, providing sucrose synthase and sucrose the first step to concomitantly perform UDP-glucose recycling (par. [0077]).
In Example 23, a steviol glycoside mixture (Lot # CB-2977-198) was mixed with UDP-glucose and UGT76G1 in potassium phosphate buffer and incubated at 30[Symbol font/0xB0]C and 135 rpm to convert rebaudioside A to rebaudioside I (par. [0588], [0595], [0606]). Purification of rebaudioside I was performed using HPLC (par. [0600]).
The method of Prakash et al. is comparable to the instant application’s method for synthesizing rebaudioside I for the following reasons:
Regarding claim 1: contacting a starting composition comprising rebaudioside A like a steviol glycoside mixture with UDP-glucose and a biocatalyst capable of 
Incubating the resulting mixture such as at 30[Symbol font/0xB0]C and 135 rpm to form rebaudioside I (par. [0588]) is the same as “incubating the reaction mixture for a sufficient time to produce rebaudioside I”.
Prakash et al. is different from the claimed invention in that the biocatalyst is not explicitly taught to be “a UDP-glycosyltransferase enzyme comprising the amino acid sequence of SEQ ID NO: 1”.
Nevertheless, Prakash et al. teaches that applicable biocatalysts include a UGT76G1 variant containing one or more mutations that improve conversion of rebaudioside A (par. [0007]-[0008]). Such variants are known in the art as shown by Philippe et al.. Philippe et al. provides engineered enzymes and engineered host cells for producing steviol glycosylation products (par. [0007]). One of the disclosed engineered enzymes is a mutant of UGT76G1 from Stevia rebaudiana (SrUGT76G1), wherein said mutant has an alanine at position 200 instead of leucine and exhibits an 8-fold increased higher enzyme activity relative to the wild-type (par. [0094]; Table 13, p. 28). Since this mutant has higher enzyme activity compared to the wild-type, a person with ordinary skill in the art before the effective filing date of the claimed invention would have used this mutant in Prakash et al.’s method with reasonable expectation that it would facilitate the production of rebaudioside I. The obviousness of the instant claim is KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).
Hence, claim 1 is obvious over Prakash et al. in view of Philippe et al..
Regarding claim 2: the steviol glycoside composition in the method of claim 1 is defined as “stevia extract”.
Prakash et al. teaches that the starting composition can be rebaudioside A in pure form, a steviol glycoside mixture, or Stevia extract (par. [0011], lines 1-2). One in the art would have used a Stevia extract as the starting composition instead of a steviol glycoside mixture and it can be predicted that rebaudioside I would still be generated from the rebaudioside A present therein.
Regarding claims 3-4: the disclosed method has the optional step of further adding sucrose synthase to the reaction mixture (par. [0063], line 2 and Table 1, page 5, col. 1, lines 21-23), wherein Arabidopsis thaliana is disclosed. In one embodiment, sucrose synthase and sucrose are provided in the step of contacting a medium containing rebaudioside A and a UDP-glycosyltransferase, indicating that the sucrose synthase is added before incubation (par. [0077], all lines).
Regarding claim 5: the reaction mixture is performed in vitro (par. [0588], [0595]) meets the limitation “wherein the reaction mixture is in vitro”.
Regarding claims 6-7: Prakash et al.’s method being carried out using the biocatalyst in the form of one or more cells or a microorganism having the biocatalyst, and Philippe et al.’s teaching that the mutant is expressed in host cells, satisfy “wherein 
Regarding claims 8-11: both prior art teach that the microorganism having the biocatalyst/host cell can be E. coli and Saccharomyces (par. [0046] in Prakash et al.; par. [0115] in Philippe et al.), thereby fulfilling “wherein the host cell is selected from the group consisting of a yeast, a non-steviol glycoside producing plant, an alga, a fungus, and a bacterium”. E. coli is a bacterial species, while Saccharomyces is a yeast..
Regarding claim 12: the UDP-glucose used in the modified method (par. [0077]) is identical to “wherein the substrate is UDP-glucose”.
Regarding claim 13: Prakash et al. teach the rebaudioside A has at least about 1% by weight in the reaction mixture (par. [0011]). Note that 1% by weight is mathematically equivalent to at least about 10 g/L. The disclosed range is at least “about”, which encompasses 15 g/L or 1.5% by weight. Thus, this teaching reads on the claim’s requirement that “the rebaudioside A has a concentration of 15 to 50 g/L in the reaction mixture”. 
Regarding claim 14: performing the method at 30[Symbol font/0xB0]C and pH 7.5 (par. [0588], [0595]) is similar to “wherein the reaction mixture has a pH range of 6.5 to 9.5 at a temperature of 35[Symbol font/0xB0] C to 45 [Symbol font/0xB0] C”.
Although the disclosed temperature is not the same as the claimed temperature range, the optimum or workable temperature range could have been found by a person with ordinary skill in the art via routine optimization and experimentation (see MPEP 2144.05 (II)B). Generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955).
Regarding claim 15: separating/isolating the produced rebaudioside I (par. [0070]-[0072], [0599]-[0600]) is equivalent to “further comprising isolating crude rebaudioside I”.
Regarding claim 16: purifying the separated rebaudioside I via known techniques in the art like crystallization such that it has a purity greater than about 90%, for example about 99% or greater than 99% (par. [0071]-[0072]), meets “further comprising crystallizing the crude rebaudioside I to rebaudioside I with a purity of greater than 98%”.
Regarding claim 19: Prakash et al.’s teaching that the optional step of adding sucrose synthase and sucrose during the first step of contacting all the reagents in order to concomitantly perform UDP-glucose recycling while converting the rebaudioside A to rebaudioside I corresponds to “further comprising adding a sucrose synthase to the reaction mixture during incubating the reaction mixture for a sufficient time to produce rebaudioside I”.

Claims 1-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (Pub. No. US 2017/0275666 A1) in view of Philippe et al. (Pub. No. US 2017/0332673 A1) and Mao et al. (Pub. No. US 2017/036226 A1).
The teachings of Prakash et al. and Philippe et al. are set forth above and applied herein.
et al. and Philippe et al. in that the sucrose synthase is not specifically “an Arabidopsis thaliana sucrose synthase 1 (AtSUS1) comprising the amino acid sequence of SEQ ID NO: 11”.
Despite this, Mao et al. teaches that a suitable Arabidopsis sucrose synthase for recycling UDP-glycosyltransferases during glycosylation reactions is Arabidopsis thaliana sucrose synthase (AtSUS1) having the amino acid SEQ ID NO: 7 (page 22, col. 2, lines 13-17), of which SEQ ID NO: 7 is the same as claimed SEQ ID NO: 11. It would have therefore been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use Mao et al.’s AtSUS1 comprising the amino acid sequence of SEQ ID NO: 7. The rationale to support obviousness is that all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results. See MPEP § 2143 and KSR, 550 U.S. 398, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976).
Claim 4 is thus obvious over Prakash et al. in view of Philippe et al. and Mao et al..

Conclusion
No claim is allowed. This office action is a non-final rejection due to new grounds of rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651